 



Exhibit 10.1
GREENWORKS MOLECULAR INSIGHT PHARMACEUTICALS LEASE

1.   DATE OF LEASE: April 8, 2008   2.   LANDLORD: RayJoe Limited Partnership, a
Massachusetts limited partnership, which expression shall include its heirs,
executors, administrators, successors and assigns.   2A.   LANDLORD’S ADDRESS:
c/o Gravestar, Inc., 160 Second Street, Cambridge, MA 02142.   3.   TENANT:
Molecular Insight Pharmaceuticals, Inc., which expression shall include its
successors and assigns.   3A.   TENANT’S ADDRESS: Greenworks Building, 160
Second Street, Cambridge, Massachusetts 02142, Attention: Heather Preis; with a
copy to: Foley & Lardner LLP, 111 Huntington Avenue, Boston, Massachusetts
02199, Attention: Andrew R. Stern, Esq.   4.   DEMISED PREMISES: Landlord hereby
leases to Tenant and Tenant hereby leases from Landlord, upon and subject to the
terms and provisions of this Lease, office and laboratory space containing
approximately 15,555 rentable square feet of floor area, all as more fully shown
by the hatching on EXHIBITS A-1 and A-2, attached hereto (“Demised Premises”),
located in the Greenworks Building, 160 Second Street, Cambridge, Massachusetts
(“Property”), together with the right to use in common with others entitled
thereto, the hallways, stairways and elevator (if any) necessary for access to
the Demised Premises, and lavatories nearest thereto, if there is no lavatory
within the Demised Premises.   4A.   ACCEPTANCE OF DEMISED PREMISES: Tenant
agrees that no representations or warranties respecting the condition of the
Demised Premises and no promises to alter, repair or improve the Demised
Premises have been made by Landlord, except as expressly provided for in this
Lease. Tenant occupies office and laboratory space at the Greenworks Building
under previous lease dated June 19, 2003, as amended, scheduled to terminate on
June 30, 2008.   4B.   QUIET ENJOYMENT: Provided Tenant is not in default of any
of its duties or obligations under this Lease, beyond the expiration of
applicable grace, notice and cure periods, Tenant shall peaceably and quietly
have, hold and enjoy the Demised Premises during the Lease Term, subject
nevertheless to the terms of this Lease.   5.   LEASE TERM: Three (3) Lease
Years.   5A.   COMMENCEMENT DATE: July 1, 2008   5B.   TERMINATION DATE:
June 30, 2011   5C.   OPTION TO RENEW: Provided Tenant is not in default of any
of its duties or obligations under this Lease, Tenant shall have the option to
renew the term of the Lease for a Two (2) year period from July 1, 2011 until
June 30, 2013, upon the terms and conditions contained in this Lease. To validly
exercise its option to extend, Tenant must give Landlord written notice at least
one hundred and eighty (180) days prior to the Termination Date of the Lease,
i.e. on or before December 30, 2010.

GREENWORKS MIP LEASE

-1-



--------------------------------------------------------------------------------



 



5D   RIGHT OF FIRST OFFER: Provided Tenant is not in default of any of its
duties or obligations under this Lease beyond the expiration of applicable
grace, notice and cure periods, Tenant shall have the right of first offer on
any rental or storage space that becomes available for lease at the Property
(“Additional Space”), at fair market value. In the event Additional Space shall
become available, Landlord shall provide Tenant with written notice thereof and
the first opportunity to lease the same upon terms mutually agreed upon after
good faith negotiations within thirty (30) days after receipt of Landlord’s
written notice.   6.   PERMITTED USE: Tenant shall use the Demised Premises
solely and exclusively for the purpose of general office and laboratory uses in
conformance with the provisions of this Lease and in compliance with all
applicable laws and regulations, including environmental laws, regulations,
ordinances, orders and standards. The terms of this Lease are based on the
existing allocation of office and laboratory space within the Demised Premises,
with approximately 3,700 rsf designated for laboratory use. Any material change
in said allocation will require Landlord’s prior written notice and approval,
which shall not be unreasonably withheld, delayed or conditioned.   7.   RENT:

                                      Dates:   Yearly Rent:   Monthly Rent:  
Rent psf.
 
  7/1/08 to 6/30/10   $ 544,425.00     $ 45,368.75     $ 35.00  
 
  7/1/10 to 6/30/11   $ 559,980.00     $ 46,665.00     $ 36.00  
* Option Term
  7/1/11 to 6/30/12   $ 559,980.00     $ 46,665.00     $ 36.00  
* Option Term
  7/1/12 to 6/30/13   $ 575,535.00     $ 47,961.25     $ 37.00  

    Tenant agrees to pay rent to Landlord in monthly installments, in advance,
on the first day of each and every month during the Lease Term.

7A.   PARKING CHARGE: Tenant agrees to pay $1,350.00 per month for the use of
nine (9) assigned parking space(s) within the Property. Landlord, at its sole
discretion, reserves the right to increase its parking charges on an annual
basis, after January 1, 2009, subject to an annual increase cap of 5%. Said
increase becomes effective upon 30-day advance written notice to Tenant.   7B.  
STORAGE CHARGE: Tenant agrees to pay $607.00 per month for the leasing of locked
storage wire cages in the basement, containing approximately 607 square feet for
storage purposes only, all as more fully shown on EXHIBIT A-3, attached hereto.
Landlord shall not be liable for any damage or losses incurred by Tenant due to
theft, or any other cause except to the extent of the gross negligence of
Landlord, its agent or employees. Tenant agrees to insure the personal property
stored in said wire cage and assumes full responsibility for its security.   8.
  SECURITY DEPOSIT: A Security Deposit in the amount of $5,248.75 is currently
held by Landlord under the previous Lease, as security for the punctual
performance of each and every obligation under the Lease. The Security Deposit
will be refunded to Tenant within sixty (60) days after the end of the Lease
Term without interest, subject to the Tenant’s satisfactory compliance with the
terms of the Lease.   9.   TAX CHARGE: Tenant shall pay to Landlord as
additional rent hereunder, 61.0 % (“Tenant’s Pro Rata Tax Share”) of real estate
taxes charged to the land and buildings of which the Demised Premises are a part
of, for each Lease Year in excess of real estate taxes assessed for fiscal year
2008, beginning on July 1, 2007 and ending on June 30, 2008. If

GREENWORKS MIP LEASE

-2-



--------------------------------------------------------------------------------



 



    Tenant is obligated to pay a Tax Charge, Tenant shall make estimated monthly
payments based upon reasonable projections made by Landlord, adjusted as needed.
When the actual annual Tax liability is known, Landlord will promptly issue a
written statement and refund any overpayment to Tenant or request Tenant to pay
any underpayment balance. Tenant will pay any underpayment within 30 days after
receipt of Landlord’s statement.       Taxes shall not include corporation,
franchise, income, profit or capital levy taxes, or inheritance, succession,
estate, gift, transfer or any other tax, charge or imposition by whomever
assessed or levied by reason of or arising because of any devise, descent or
transfer of the Property or any interest therein by Landlord or its successors
in title, increases in taxes resulting from an increase in the height or bulk of
the Property, or penalties and interest for late payment of real estate taxes,
municipal betterment assessments, and any taxes attributable to improvements
made by any other tenants unless such improvements benefit all tenants of the
Property. Under no circumstances shall Tenant be liable for any taxes resulting
from the subdivision of the Land into two or more parcels, the declaration of a
condominium or cooperative, the addition of floors to the Property, or change of
use for the Property and/or land. (Landlord shall pay all taxes to the
appropriate taxing authority when the same are due and payable and any
betterments assessed shall be paid on an installment basis for the maximum
period of time permitted by law. Landlord shall promptly pay Tenant its
equitable share of any refunds, abatements or credits of taxes received by
Landlord less Landlord’s reasonable expenses in obtaining the same for any year
with respect to which Tenant has paid its share of taxes.)

10.   OPERATING EXPENSES CHARGE: Tenant shall pay to Landlord as additional rent
hereunder, 61.0 % (“Tenant’s Pro Rata Operating Expenses Share”) of all costs
and expenses incurred by Landlord for each calendar year, in connection with the
operation and maintenance of the land and buildings of which the Demised
Premises are a part of. Tenant shall make estimated monthly payments based upon
reasonable projections made by Landlord, adjusted as needed. Within 90 days
after the end of each calendar year during the Lease Term, Landlord will issue a
written statement of actual annual operating expenses and refund any overpayment
to Tenant or request Tenant to pay any underpayment balance. Tenant will pay any
underpayment within 30 days after receipt of Landlord’s statement.       Tenant
shall have the right to inspect, copy and audit Landlord’s books, records and
accounts concerning operating expenses during normal business hours, within
ninety (90) days after receipt of Landlord’s annual written statement of actual
operating expenses.       The following items are specifically excluded from the
definition of Operating Expenses: payments of principal and/or interest related
to indebtedness or other costs of financing the Property, equipment,
improvements, replacements or repairs; ground rent; depreciation or amortization
on the Property; costs of enforcement of leases; advertising, promotional and
Property expenses relating to leasing or procuring tenants or negotiating with
prospective tenants; any costs representing an amount paid for services or
materials to a related person, firm or entity to the extent such amount exceeds
the amount that would be paid for such services or materials at the
then-existing market rates for the same quality and/or timeliness to an
unrelated person, firm or corporation on a competitive bid basis; capital
improvements except to the extent required by Legal Requirements enacted after
the date of this Lease; rentals and other related expenses incurred in leasing
air conditioning systems, elevators or other equipment ordinarily considered to
be of a capital nature; any tenant work performed, or alteration of space leased
to, tenants or occupants of the Property, whether such work or

GREENWORKS MIP LEASE

-3-



--------------------------------------------------------------------------------



 



    alterations is performed for the initial occupancy by such tenant or
occupant or any cash or other consideration paid by Landlord on account of, with
respect to, or in lieu of, said tenant work or alterations; repairs or
replacements necessitated by the negligence or willful misconduct of
(a) Landlord or its employees, agent or contractor or (b) other tenants; the
cost of repairs incurred by reason of fire or other casualty or condemnation to
the extent that either (a) Landlord is compensated therefor through proceeds of
insurance or condemnation awards, (b) Landlord is not fully compensated therefor
due to the negligent failure of Landlord to obtain insurance against such fire
or casualty or the decision of Landlord to self-insure; costs incurred to clean
up, contain, abate, remove, or otherwise remedy hazardous materials;
professional dues and lobbying expenses; acquisition costs for works of art or
sculpture located within or outside the Property; interest; penalties; fines;
commissions; or wages, salaries or fees paid to executive personnel of Landlord
not involved in the direct management of the Property.   11.   LATE PAYMENTS:
Any installment of Rent, additional rent and any other required payment not paid
by Tenant within ten (10) days after the due date, shall bear a late charge
until paid, equal to the lesser of 1.5% of the amount due for each month or the
highest rate permitted by law.

12.   TENANT’S WORK: Subject to Landlord’s prior written consent, which shall
not be unreasonably withheld, delayed or conditioned, Tenant shall, at its own
expense, complete any work in and to the Demised Premises, of a non-structural
nature, that does not affect Property systems or roof, in a good and workmanlike
manner, with materials of the highest quality, without interference to other
work or businesses within the Property, and in compliance with the terms of this
Lease and all applicable laws, codes, ordinances and regulations. Any work of a
structural nature, or that which may affect the Property systems or roof shall
be subject to Landlord’s prior written consent at its sole discretion. Landlord
reserves the right, upon twenty-four (24) hours written notice to Tenant, to
order Tenant to cease any and all Tenant’s Work, if such work reasonably appears
to cause labor disharmony, does not comply with union work rules applicable at
the Property, if any, or materially interferes with the orderly operation of the
other tenants within the Property. Tenant’s Work shall be performed only in
accordance with applicable rules and regulations contained in the Greenworks
Policy Manual and complete plans and specifications submitted to and approved in
advance by Landlord.

12A.   ROOF WORK: Subject to Landlord’s prior written consent, Tenant shall have
the right to install HVAC equipment, satellite and microwave dishes, and/ or
antennas on the roof of the Property, at no additional rental, during the term
of the Lease (“Roof Work”). Any such Roof Work shall be conducted in a good and
workmanlike manner, with materials of the highest quality, without interference
to other work or businesses within the Property, and in compliance with the
terms of this Lease and all applicable laws, codes, ordinances and regulations.
Landlord reserves the right, upon twenty-four (24) hours written notice to
Tenant, to order Tenant to cease any and all Roof Work, if such work reasonably
appears to cause labor disharmony, does not comply with union work rules
applicable at the Property, if any, or materially interferes with the orderly
operation of the other tenants within the Property. Tenant’s Roof Work shall be
performed only in accordance with applicable rules and regulations contained in
the Greenworks Policy Manual and complete plans and specifications submitted to
and approved in advance by Landlord.

12B.   SIGNAGE: Landlord will provide, at Tenant’s expense, standard Tenant
signage on the Property directory located at the lobby entrance. Tenant, at its
sole cost and expense, shall

GREENWORKS MIP LEASE

-4-



--------------------------------------------------------------------------------



 



    have the right to install (and if necessary the obligation to maintain,
repair and replace) an exterior building sign at the Property. Said exterior
sign installation shall be conducted in a good and workmanlike manner, with
materials of the highest quality, and in compliance with the terms of this Lease
and all applicable laws, codes, ordinances and regulations. Notwithstanding
anything to the contrary, the design and location of said exterior sign shall be
subject to Landlord’s prior written review and approval, which shall not be
unreasonably withheld, delayed or conditioned.

13.   TENANT COVENANTS & OBLIGATIONS: Tenant agrees to conform to the following
provisions during the Lease Term:

  (a)   Tenant will conform and abide to the rules and regulations contained in
the Greenworks Policy Manual. Landlord may, from time to time, amend the
Greenworks Policy Manual, effective upon advance written notice to Tenant.    
(b)   Except for Landlord’s obligations contained in this Lease or in the event
of a fire or other casualty, Tenant agrees to maintain the Demised Premises in a
clean, safe and sanitary condition in accordance with all applicable federal,
state and local laws, codes, ordinances and regulations. Tenant shall not permit
or commit any waste.     (c)   Tenant agrees to reimburse Landlord for the cost
of replacement light bulbs and ballasts for fluorescent light fixtures within
the Demised Premises, that Landlord actually replaces.     (d)   Tenant agrees
to obtain prior written consent from Landlord, which shall not be unreasonably
withheld, delayed or conditioned before the installation of any interior signage
visible from the outside of the Demised Premises.     (e)   Tenant agrees not to
perform or conduct any act or practice which may injure the Demised Premises or
the Property, or which is unlawful, improper, noisy, offensive or in any manner
contrary to all applicable federal, state and local laws, codes, ordinances and
regulations.     (f)   Tenant agrees not to allow any mechanics’ liens or other
similar liens to be placed upon the Property, solely as a result of any work
performed in the Demised Premises or on the Property by or for Tenant at
Tenant’s expense. Tenant will promptly cause any such liens to be released of
record or bonded against, at its sole expense.     (g)   Tenant agrees to
maintain and repair in good order and condition, at its sole cost and expense,
the two (2) HVAC units previously installed by Tenant and serving its laboratory
use.

14.   LANDLORD’S RIGHT TO CHANGE THE PROPERTY: Landlord reserves the right (but
not any obligation), from time to time, to alter, replace, construct or
otherwise modify any buildings, structures, improvements, systems, equipment,
signs, or any other features within the Property, provided it does not
materially interfere with Tenant’s right to use the Demised Premises or reduce
the size or volume of the Demised Premises.

15.   LANDLORD’S ACCESS: Landlord and its designees, shall have the right (but
not any obligation) at all times, upon reasonable advance notice to Tenant, to
enter upon the

GREENWORKS MIP LEASE

-5-



--------------------------------------------------------------------------------



 



    Demised Premises for the purpose of inspecting or performing routine
maintenance or repairs, or for any other reasonable purpose, as determined by
Landlord. No advance notice will be required in the event of emergencies.

15A.   TENANT’S ACCESS: Tenant shall have the right to access its Demised
Premises, by a card key system, on a 24 hour per day, 7 day per week basis.  
16.   LANDLORD’ S MAINTENANCE & REPAIR OBLIGATIONS: Landlord agrees to keep in
good order, condition and repair, less reasonable wear and tear, the roof
(except any roof maintenance, repair or replacement to or necessitated by
Tenant’s existing and future Roof Work which are Tenant’s sole duty and
responsibility), the windows and the exterior face and all structural portions
and common areas of the Property. Landlord’s obligations do not apply to damage
caused by fire, other insured casualty or condemnation. Landlord shall not be
responsible to repair or restore any damage to the extent caused by any act,
omission or negligence of Tenant, its employees, agents, licensees, invitees or
contractors, and Tenant shall bear the entire cost of such damage. Landlord
shall use reasonable efforts to minimize material interference to Tenant or
Tenant’s use of the Demised Premises in connection with any repairs or other
work done by Landlord under the Lease, or in connection with the exercise of any
rights of Landlord under the Lease. Landlord shall provide Tenant with
reasonable advance written notice of any intended repairs, or other work, except
in the case of emergencies when no notice shall be required.   16A.  
MAINTENANCE SERVICES: Landlord agrees to empty customary office-type waste
baskets and clean bathrooms serving the Demised Premises after each business
day. Landlord agrees to vacuum non-laboratory areas at least once per week.
Landlord agrees to clean windows and shampoo carpeting and wax tile flooring
within the Demised Premises once per year. Landlord agrees to provide
maintenance services for the Property, including snow removal, parking lot
lighting, landscaping, elevator service, base building HVAC maintenance (other
than the HVAC units which are Tenant’s responsibility under Section 13 (g)),
common area cleaning, heating and electricity.   17.   TENANT’S INSURANCE:
Tenant agrees to pay for and maintain in full force during the Lease Term, a
policy of comprehensive general liability insurance for personal injury and
property damage on an occurrence basis, under which the Landlord or others as
may be set out in written notice by Landlord to Tenant, from time to time, are
named as additional insureds. Each policy will be written by a company(ies)
licensed to do business in Massachusetts and rated A-VIII or higher by A.M.
Best’s Rating Agency and will be non- cancelable without at least thirty
(30) days’ prior written notice to Landlord. The minimum limits of liability of
such insurance shall be not less than $1,000,000, combined single limit for
personal injury and death, and for property damage arising out of any one
incident or disaster. Tenant shall provide Landlord with evidence of full
coverage prior to Tenant’s occupancy. Tenant will provide Landlord with a
renewed Certificate of Insurance, thirty (30) days prior to the expiration of
the current policy.   17A.   TENANT’S PROPERTY INSURANCE: Tenant shall keep its
fixtures, equipment, furniture and other personal property insured against loss
or damage by fire with the usual extended coverage endorsements. Tenant assumes
all risk of damage or loss to its own property arising from any cause, including
theft.

GREENWORKS MIP LEASE

-6-



--------------------------------------------------------------------------------



 



17B.   INCREASE IN INSURANCE RATES: Except for Tenant’s current use of the
Demised Premises for office and laboratory purposes, Tenant agrees that it will
not use, do or permit anything to be done in or upon the Demised Premises, which
makes voidable or increases the rate of insurance on the Property or any part
thereof, and agrees to pay for any increase which may arise from such use or
action.   17C.   INDEMNIFICATION: Tenant agrees to indemnify and save harmless
Landlord from and against all claims, actions or damages of whatever nature to
the extent arising from any act, omission or negligence of the Tenant or
Tenant’s contractors, licensees, invitees, agents, servants or employees, on or
about the Demised Premises or Property, during the Lease Term. Landlord agrees
to indemnify and save harmless Tenant from and against all claims, actions or
damages of whatever nature to the extent arising from any act, omission or
negligence of the Landlord or Landlord’s contractors, licensees, invitees,
agents, servants or employees, on or about the Demised Premises or Property,
during the Lease Term.   18.   UTILITIES: Landlord will provide and maintain in
good condition order and repair all existing utilities and utility systems
serving the Demised Premises and the common areas of the Property. Landlord
reserves the right to place and maintain within the Demised Premises utility
lines, pipes, fixtures, conduits and the like to serve the Demised Premises and
other premises, provided such lines, pipes, fixtures and conduits are installed
below the floor of the Demised Premises, behind its walls and/or above its
ceilings. Landlord shall not be liable to Tenant in damages or otherwise for any
interruption, curtailment or suspension of any utility services. Tenant agrees
to install, maintain and pay for all expenses associated with telephone and
internet services.   19.   ASSIGNMENT AND SUBLETTING: Tenant may not assign this
Lease or sublet the Demised Premises without Landlord’s prior written review and
approval. Provided Tenant is not in default of any of its duties or obligations
under this Lease, beyond the expiration of applicable grace, notice and cure
period, Tenant shall have the right to assign or sublet the Demised Premises,
without Landlord’s consent, to any parent, subsidiary or affiliate or in
connection with any corporate merger, consolidation or sale of assets or stock
of Tenant or any division of Tenant (“Permitted Transfer”). Tenant agrees to
give Landlord advance notification and documentation of said Permitted Transfer.
Provided Tenant is not in default of any of its duties or obligations under this
Lease, beyond the expiration of applicable grace, notice and cure period,
subject to Landlord’s prior written review and approval, not to be unreasonably
withheld, delayed or conditioned, Tenant shall have the right to assign or
sublet the Demised Premises to any creditworthy subtenant, whose credit, image
and use is compatible with the location, rating and character of the Property in
Landlord’s reasonable determination. In the event of any assignment or sublease,
Tenant shall remain fully and primarily liable to Landlord for the payment of
all rents and other charges, and for the full performance of the terms and
obligations of this Lease. In the event of any assignment or sublease, if the
rents and other charges required to be paid by the assignee or sublessee,
exceeds the amounts reserved under this Lease, Tenant shall pay to Landlord the
entire amount of such excess (net of Tenant’s reasonable assignment or
subletting expenses, including without limitation, brokers’, architects’,
engineers’, contractors’ and attorneys’ fees and construction costs), to be
deemed as additional rent payable under this Lease. In the event of any proposed
assignment or sublease for the entire Demised Premises, other than a Permitted
Transfer, Landlord shall have the right to terminate this Lease and recapture
the Demised Premises, provided Landlord issues notice to Tenant of its intention
to exercise its termination and recapture option, within thirty (30) days after
Tenant’s notice of the proposed assignment or sublease.

GREENWORKS MIP LEASE

-7-



--------------------------------------------------------------------------------



 



20.   FIRE, CASUALTY AND EMINENT DOMAIN: Landlord may elect to terminate this
Lease if the Demised Premises or the Property are substantially damaged by fire
or other casualty such that the Demised Premises cannot be restored within six
(6) months of such event, or taken by condemnation or the right to eminent
domain. Landlord’s obligation to repair and restore in the event of partial
damage by fire or other casualty is limited by the actual net amount of
insurance proceeds. Tenant may elect to terminate this Lease if Landlord fails
to give written notice within thirty (30) days after the event, of its intention
to restore the Demised Premises or Landlord fails to restore the Demised
Premises to a condition reasonably suited for their intended use within ninety
(90) days after said event. Landlord will provide Tenant with a just and
proportionate abatement of rent during the time the Demised Premises remain
substantially unsuitable for their intended use. Landlord reserves and Tenant
assigns to Landlord all rights which Tenant may have for damages or injury to
the Demised Premises for any condemnations or takings by eminent domain.   21.  
SURRENDER OF PREMISES: Upon the expiration or sooner termination of this Lease,
Tenant shall remove all Tenant’s equipment, including but not limited to
laboratory equipment, exterior signage, furniture and personal property and
surrender the Demised Premises in good and tenantable order and repair and in
good operating condition, except for ordinary wear and tear, damage by fire,
other casualty not caused by act or omission of Tenant, or caused by Landlord
excepted. Tenant agrees to fully repair any damage caused to the Demised
Premises or the Property by the removal of Tenant’s equipment. If Tenant fails
to surrender the premises as required, Landlord may retain or dispose of
Tenant’s equipment and restore the Demised Premises, all at Tenant’s expense.
Any office fixtures or other improvements, including but not limited to
partition walls, built-in offices, tel-data systems, HVAC and life safety
systems installed by Landlord or Tenant, shall remain Landlord’s property and
shall not be removed by Tenant without Landlord’s prior written consent. At
Landlord’s option, and upon 30 day prior written notice, Landlord may request
Tenant to remove such office fixtures or other improvements installed by Tenant,
all at Tenant’s expense. Tenant agrees to fully repair any damage caused to the
Demised Premises or the Property by the removal of such office fixtures or other
improvements. Tenant’s laboratory fixtures and improvements listed under EXHIBIT
B, attached hereto, shall remain Landlord’s property and shall not be removed by
Tenant without Landlord’s prior written consent. At Landlord’s option, and upon
30 day prior written notice, Landlord may request Tenant to remove such
laboratory fixtures and improvements installed by Tenant, all at Tenant’s
expense.   21A.   LABORATORY DECOMMISSIONING: Upon the expiration or sooner
termination of this Lease, Tenant agrees to properly and lawfully decommission
all laboratory space, in compliance with current industry standards and all
applicable laws, codes, ordinances and regulations. No less than six (6) months
prior to the expiration or sooner termination of this Lease, Tenant shall
provide Landlord with a complete listing of all required documentation and
certifications required to properly decommission the laboratory space.   21B.  
HOLDOVER BY TENANT: If Tenant remains in possession, after the expiration or
sooner termination of this Lease without an executed renewal, this Lease becomes
a month to month tenancy, at a monthly rental equal to two hundred (200%)
percent of the rent payable during the last month of the Lease Term, subject to
all other charges and terms contained in this Lease.

GREENWORKS MIP LEASE

-8-



--------------------------------------------------------------------------------



 



22.   ENVIRONMENTAL MATTERS: Tenant agrees not to use, store, generate,
manufacture, process or dispose of (or suffer or permit the use, storage,
generating, manufacturing, processing or disposal of) oil, grease, chemical,
hazardous, toxic or dangerous materials, substances or waste at or around the
Demised Premises, Property or within any pipes, conduits, drains, mains or ducts
or into any septic, sewer, drainage or other systems, except for materials used
in Tenant’s laboratory space solely and exclusively for the purpose of
laboratory uses in conformance with the provisions of this Lease and stored,
used and disposed in strict compliance with all applicable laws and regulations,
including environmental laws, regulations, ordinances, orders and standards.
Tenant shall at all times comply with all applicable federal, state and local
environmental laws, ordinances, orders or regulations now or hereafter affecting
or applicable to the Demised Premises or Property. Tenant agrees to indemnify,
defend, save and hold harmless Landlord from all claims, actions, liens,
demands, costs, expenses, fines and judgments to the extent resulting from any
spills or contamination of any kind caused by the acts or omissions of Tenant or
its agents, employees, licensees, servants or contractors or any other violation
of applicable environmental laws or the provisions of this Lease. Tenant agrees
to pay all reasonable costs associated with the evaluation and remediation of
any environmental matter, to the extent caused by Tenant, its agents,
contractors or employees, or the enforcement of this environmental provision
including any reasonable engineering, consulting or legal fees and expenses.
Landlord reserves the right to request Tenant to provide data, specifications
and professional opinions in connection with any environmental concern related
to Tenant or the Demised Premises.   23.   SUBORDINATION: Tenant’s rights under
this Lease shall be subject and subordinate to any mortgages or deeds of trust
or other instruments in the nature of a mortgage or lien on the Property and
Tenant, upon request, shall promptly execute and deliver any written instrument
necessary to show the subordination of this Lease.   24.   EVENTS OF DEFAULT: In
the event that: (a) Tenant shall default in the payment of rent or any other
payments and such default shall continue for ten (10) days after receipt of
written notice of non-payment; or (b) Tenant shall default in the performance of
any covenant or obligation under the terms of this Lease and such default shall
not be corrected within thirty (30) days after receipt of written notice thereof
(or such longer period as may be reasonably necessary to cure such default if,
with reasonable diligence, Tenant cannot effect such cure within thirty
(30) days, but not exceeding ninety (90) days); or (c) Tenant shall be declared
bankrupt or insolvent according to law, or, if any assignment shall be made of
Tenant’s property for the benefit of creditors, then: Landlord shall have the
right at any time thereafter, while such default continues, to re-enter the
Demised Premises and take complete possession, to declare the term of this Lease
ended, and remove the Tenant’s effects, without prejudice to any other remedies
that might be otherwise used for unpaid rents or other defaults. Tenant shall
indemnify Landlord against loss of rent and other payments that the Landlord may
reasonably incur by reason of such termination during the remainder of the Lease
Term. Landlord shall use reasonable efforts to mitigate its damages and relet
the Demised Premises. In the event that Tenant shall default in the performance
of any covenant or obligation under the terms of this Lease, excluding
non-payment of rent or other charges, and such default shall not be corrected
within thirty (30) days after written notice thereof (or such longer period as
may be reasonably necessary as described aforesaid), Landlord may (but is not
obligated to do so) remedy such default at the expense of Tenant, to be paid as
additional rent.

GREENWORKS MIP LEASE

-9-



--------------------------------------------------------------------------------



 



    Failure by Landlord to complain of any action or non-action on the part of
Tenant, no matter how long or frequent the same may continue, shall never be
deemed to be a waiver by Landlord of any rights hereunder.   25.   NO BROKERAGE:
Landlord and Tenant warrant and represent that they have had no contact or
dealings with any broker or any person or entity intending to claim a
commission, in connection with this Lease or the Demised Premises.   26.  
LIMITATION OF LIABILITY: Landlord shall not be liable to Tenant for any failure
to perform its obligations under the terms of this Lease due to any cause beyond
Landlord’s reasonable control or caused by an act or neglect of Tenant or its
servants, agents, employees or licensees. Neither Landlord nor Tenant shall ever
be liable to each other for any indirect or consequential damages. It is
specifically understood and agreed that there shall be no personal liability of
either party with respect to any of the covenants, conditions or provisions of
this Lease.   27.   NOTICES: Any notice required under the terms of this Lease
shall be in writing and shall be hand-delivered or sent to Landlord at
Landlord’s Address and to Tenant at Tenant’s Address. Notice shall be sent by
registered or certified mail, return receipt requested, postage prepaid or by a
recognized national, overnight courier that maintains records of delivery, such
as Federal Express. Notice shall be deemed given when received, refused or
tendered for delivery, provided it is correctly addressed.   28.  
AUTHORIZATION: Tenant represents and warrants to Landlord that Tenant has
authorized the person signing this Lease for Tenant to do so on its behalf by
virtue of his or her signature hereon, and that upon the signing and delivery
hereof to the Landlord by him or her, this Lease will be binding upon Tenant.

GREENWORKS MIP LEASE

-10-



--------------------------------------------------------------------------------



 



WITNESS the execution hereof, under seal, in any number of counterpart copies,
each which shall be deemed to be an original for all purposes as of the day and
year first above written.

                     
LANDLORD:
      TENANT:    
 
                    RAYJOE LIMITED PARTNERSHIP       MOLECULAR INSIGHT     By:
KDO Real Estate Holdings, Inc.       PHARMACEUTICALS, INC.     General Partner  
             
 
                   
By:
  /s/ Robert A. Kaloosdian       By:   /s/ Donald E. Wallroth    
 
 
 
         
 
    Name: Robert A. Kaloosdian       Name:   Donald E. Wallroth    President,
duly authorized       Title:     CFO                 as duly authorized.    
 
                                ATTEST By:                   /s/ Akilah Coward  
                   
 
          Name:   Akilah Coward    
 
          Title:   Office Administrator Gravestar, Inc.    

GREENWORKS MIP LEASE

-11-